Exhibit 10.2 CONSULTING AGREEMENT This CONSULTING AGREEMENT ("Agreement") is made and entered into in duplicate and shall be effective on May 19, 2009 (“Effective Date”), by and between GWS Technologies, Inc., a Delaware corporation ("Corporation"), and Cota, LLC, a Delaware Limited Liability Company (“Consultant"). RECITALS A. It is the desire of the Corporation to engage the Consultant to establish and oversee an Advisory Board of subject matter experts in the renewable/alternative energy disciplines; and further to assist the Corporation in obtaining financing for various joint venture projects, including but not limited to commercial retrofits of solar equipment and the development of solar farms; and further to assist the Corporation in the planning, building and commercial exploitation of alternative energy installations and facilities. B. The Consultant has expertise in real estate development, marketing, business development, management and alternative energy product manufacturing. C. It is therefore the desire of the Corporation to engage the services of the Consultant to consult with the Corporation regarding the matters specified herein. NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND UNDERTAKINGS HEREIN SPECIFIED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS: 1.Term of Agreement.The respective duties and obligations of the parties shall commence on the Effective Date and shall continue until and terminate on May 19, 2011. 2.Consultations.The Consultant shall use his experience in real estate development, marketing , business development and alternative energy product manufacturing to consult with the Board and the officers of the Corporation, at reasonable times, concerning any issue of importance regarding the matters specified in the Recitals above. 3.No Management Power of Consultant.The business affairs of the Corporation and the operation of the business of the Corporation shall be conducted by the officers and administrative staff and employees of the Corporation.The Consultant shall not have any power or obligation of direction, management, supervision or control of the officers, administrative staff or other employees of the Corporation or otherwise be involved with the management of the business of the Corporation during the term of this Agreement. 1 4.Authority to Contract.The Consultant shall have no power to, and the Consultant shall not, obligate the Corporation in any manner whatsoever to any contract, agreement, undertaking, commitment or other obligation. 5.Compensation.
